office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number release date cc intl br02 postf-104909-02 uilc memorandum for from area_counsel cc lm ctm sf phyllis e marcus branch chief cc intl br02 internal_revenue_service national_office legal advice subject this chief_counsel_advice responds to your memorandum dated date in accordance with i r c ' k this chief_counsel_advice should not be used or cited as precedent legend taxpayer corp g sub a sub b sub c sub d sub e sub f sub h sub i sub j sub k country a country b country c industry a product b year year year year postf-104909-02 year year date issue facts whether the taxpayer s year election to have its shipping companies treated as a related group is effective in light of sec_954 s repeal in conclusion the election is ineffective taxpayer is involved in industry a a portion of its business includes shipping product b and related products internationally taxpayer conducts its shipping business through several subsidiary shipping companies the tax years at issue are year sec_3 through in year taxpayer reorganized its corporate structure to take advantage of the chain_deficit_rule of sec_952 a pre-year organization prior to taxpayer s reorganization in year sub a a domestic_corporation was a wholly owned subsidiary of taxpayer sub h a country a corporation was a wholly owned subsidiary of sub a sub b a country c_corporation was also a wholly owned subsidiary of sub a sub b had two wholly owned subsidiaries sub f a country b corporation and sub c a country c_corporation sub c had two wholly owned subsidiaries sub i and sub j both country b corporations b year and post-year organization in year taxpayer reorganized its various shipping companies sub f created a wholly owned subsidiary in country b sub k on date sub c merged into sub k as a result of the merger sub j became a wholly owned subsidiary of sub k further in year sub i sold its only ships to sub c taxpayer states that sub i will be merged into sub k at some later date as a result of the reorganization in year all of taxpayer s shipping companies except sub h are in a vertical chain of companies owned by sub b and incorporated in country b c sec_955 related group elections in year prior to taxpayer filed a consolidated federal_income_tax return with its various subsidiaries taxpayer attached a form to that return electing to treat its various shipping companies as a related group see treas reg '1 955a-3 taxpayer s shipping companies included within the year election were sub c sub d and sub e in year after taxpayer filed a consolidated federal_income_tax return with its various subsidiaries similar to its year return taxpayer attached a form electing to treat its postf-104909-02 various shipping companies as a related group see treas reg '1 955a-3 taxpayer s shipping companies included in the year election were sub c sub f sub h sub i and sub j sub c is the only subsidiary that appears on both elections sub d and sub e no longer exist taxpayer had not made any other related group elections or modifications to the existing election between year and year taxpayer utilized the related group election specifically the related group excess deduction for year sec_3 and taxpayer s position is that the group excess deduction is not inconsistent with the repeal of former sec_954 and congress validated the election when it amended sec_955 but not sec_955 under the technical_and_miscellaneous_revenue_act_of_1988 law and analysi sec_1 background the subpart_f provisions enacted in severely limited the general_rule of deferral until repatriation congress provided for immediate taxation of certain categories of income but allowed continued deferral for other classes of income shipping_income was partially favored under the subpart_f regime as congress was encouraging investment in foreign shipping operations pursuant to sec_954 recognition of foreign_base_company_shipping_income was deferred to the extent such income was reinvested in foreign_base_company shipping operations this limited opportunity for deferral ended in when congress repealed sec_954 sec_954 repealed by public law sec_1221 provided that foreign_base_company_income does not include foreign_base_company_shipping_income to the extent that the amount of such income does not exceed the increase for the taxable_year in qualified_investments_in_foreign_base_company_shipping_operations of the controlled_foreign_corporation under the statutory framework in place between and the exclusion for reinvested shipping_income applied only to invested income that was aqualified qualified_investments_in_foreign_base_company_shipping_operations are defined in sec_955 under the previously existing statutory framework pursuant to treas reg '1 955a-3 a controlled_foreign_corporation could calculate its qualified_investments on an individual basis or in conjunction with other controlled_foreign_corporations that qualified as arelated persons any qualified_investment would be treated separately unless the taxpayer elected the aggregate approach the regulations provide this election through which a taxpayer can choose to consolidate its qualified_investments with those of related_persons the regulations state postf-104909-02 if a united_states_shareholder elects the benefits of sec_955 with respect to a related group of controlled_foreign_corporations then an investment in foreign_base_company shipping operation made by one member of such group will be treated as having been made by another member to the extent provided in paragraph c of this section and each member will be subject_to the other provisions of paragraph c of this section an election once made shall apply for the taxable_year for which it is made and for all subsequent years unless the election is revoked or a new election is made to add one or more controlled_foreign_corporations to election coverage treas reg '1 955a-3 a thus a u s shareholder was eligible to make the election only with respect to a related group of cfcs one of the effects of the related group election was the ability to utilize the group excess deduction see treas reg '1 955a-3 c thus an election as to qualified_investments by related_persons related group election was a prerequisite to the use of the group excess deduction the related group election and the group excess deduction were inextricably linked the most direct and obvious consequence of the repeal of sec_954 was that taxpayers could no longer exclude foreign base shipping_income by making qualified_investments in foreign base shipping operations the concept of aqualified investments became prospectively obsolete in that taxpayers could no longer except shipping_income from subpart_f and the sum total of excluded income from qualified_investments could no longer be increased however as a result of the repeal of sec_954 the previously excluded income was not subject_to immediate recognition and sec_955 continues to recognize this income only when withdrawn from foreign_base_company shipping operations therefore an accounting of a cfc s previously excluded income from qualified_investments continues to be necessary and the concept of aqualified investments retains significance for this limited purpose whether taxpayer may in year after the repeal of sec_954 make an election to treat certain cfcs as part of a related group for purposes of utilizing the group excess deduction to reduce its overall taxable_income taxpayer cannot use the group excess deduction to reduce its overall taxable_income by making a new related group election in year several years after sec_954 s repeal taxpayer originally made a related group election in year with respect to sub c sub d and sub e as the election was made prior to the repeal of sec_954 the postf-104909-02 election would be valid but for the fact that by year sub d and sub e were no longer in existence and the related group election made in year could not apply to a single corporation sub c in year taxpayer sought to make a new related group election taxpayer intended the election to apply to sub c sub f sub h sub i and sub j and claimed the benefits from such election during year sec_2 and a united_states_shareholder cannot make a new related group election after the repeal of sec_954 during the period when foreign_base_company_shipping_income used for aqualified investments was excludable from subpart_f_income the related group election enabled related_taxpayers to work collectively to minimize that income however this exclusion for aqualified investments in foreign_base_company_shipping_income was repealed as part of the tax_reform_act_of_1986 sec_955 arguably is authority for the related group election under treas reg '1 955a-3 sec_955 however was not repealed along with sec_954 sec_955 does not have a purpose separate from sec_954 sec_955 is definitional and thus was needed and continues to be needed for purposes of implementing sec_955 which deals with the withdrawal of previously excluded subpart_f_income from qualified_investments the retention of sec_955 however does not authorize a u s shareholder to make a related group election that is first effective subsequent to the sec_954 repeal as use of the group excess deduction is predicated upon a valid related group election the group excess deduction is also unavailable under such circumstances in addition subpart_f_income generally is computed on an individual corporate basis neither sec_954 nor treas reg '1 which provides rules for determining foreign_base_company_shipping_income allows for computing that income on a group basis treas reg '1 955a-3 is an exception to the general_rule in addition in new chain deficit rules were enacted that allowed in limited circumstances deficits from shipping operations in one cfc to reduce foreign base shipping_income in certain related cfcs the related group election rules including the group excess deduction are more taxpayer favorable than the chain_deficit_rule if in fact congress believed that the related group election provisions under treas reg '1 955a-3 continued to exist it would not have enacted a narrower chain_deficit_rule under sec_952 to be applied to deficits from activities that would otherwise generate foreign_base_company_shipping_income further a reading of the provisions as a whole leads to the conclusion that treas reg '1 955a-3 cannot be used to compute foreign_base_company_shipping_income by a company making an initial election after the repeal of sec_954 the title of treas reg '1 955a-3 aelection as to qualified_investments by related_persons clearly postf-104909-02 demonstrates that the election pertains to aqualified investments the concept of aqualified investments became prospectively obsolete with the repeal of sec_954 to permit a first time election for sub f sub h sub i and sub j after the repeal of sec_954 would contravene the intent of the repeal the language found in treas reg '1 955a-1 also provides guidance for the analysis at hand treas reg '1 955a-1 b i c explicitly states that a taxpayer s share of the group excess deduction constitutes excluded subpart_f_income under sec_954 this language demonstrates that the group excess deduction is related to the sec_954 exclusions as foreign_base_company_shipping_income is no longer excludable under sec_954 the group excess deduction is likewise unavailable to united_states_shareholders who first elect to use the deduction after repeal of sec_954 the policy consideration implemented by repeal of sec_954 current recognition of shipping_income earned through a foreign_corporation also suggests the curtailment of the group excess deduction congress judged that shipping_income is inherently manipulable rarely subjected to foreign tax and that it ought to be subject_to subpart_f when earned through a foreign_corporation the congressional committee report states that as a matter of tax policy that judgment should be given full effect h_r rep no pincite the group excess deduction functions by enabling taxpayers to maneuver deductions in order to minimize current taxation an initial attempt to use the group excess deduction after sec_954 s repeal would frustrate congress intent to fully subject shipping_income to current taxation and prevent manipulation of such income lastly the taxpayer has raised a legislative reenactment issue atreasury regulations and interpretations long continued without substantial change applying to unamended or substantially reenacted statutes are deemed to have received congressional approval and have the effect of law 305_us_79 u s v correll 389_us_299 quoting helvering u s pincite 499_us_554 quoting helvering u s pincite and citing to correll u s pincite as stated previously the service does not contend that the regulations at issue are not valid rather we contend that the regulations at issue have the same limited application as sec_955 after the repeal of sec_954 as such reliance on this line of cases is inappropriate to the facts at hand based upon all of the above taxpayer cannot use the group excess deduction for the years in question postf-104909-02 case development hazards and other considerations as communicated to bob kastl senior legal counsel lmsb and mike corrado associate area_counsel ip lmsb ------------------------------------------------------------------------ ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- furthermore congress has not demonstrated any intent to revoke or amend sec_955 congress amended sec_955 after sec_954 was repealed without changing or limiting sec_955 with respect to your inquiry about whether the group excess deduction can be treated as a nullity whether or not the related group election was made before or after the repeal of sec_954 it is the position of this office that the group excess deduction should be allowed where the related group election was made prior to the repeal of sec_954 we issued advice with respect to this issue on date this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions _________________________ phyllis e marcus branch chief cc intl br02
